Title: To George Washington from George Clinton, 8 May 1794
From: Clinton, George
To: Washington, George


               
                  sir
                  New York 8 May 1794
               
               By an act of the last Session—a Copy Of which I enclose You will perceive that a Sum not exceeding 12,000£ is appropriated for the Purposes of erecting such fortifications building and equipping one or more floating batteries and Other Vessels of force for the Security Of the Northern and western Frontiers Of this state as shall appear necessary to certain Commissioners therein mentioned when in the Opinion of the Person administering the government of this State its frontiers shall be in danger of an Invasion In Order therefore to a faithful discharge of this trust reposed In Me And at the same time that I may pursue such measures as shall be most consistent with the views of the general Government and the Interests Of the Union I have taken the liberty of making this communication to you And of requesting your Opinion and advice on the Occasion.
               The recent conduct of Great Britain to this Country and the
                  
                  measures taken for fortifying the different Ports and Harbours in the Union have naturally tended to excite great apprehensions In our frontier settlements and to render them peculiarly anxious for being placed in some State of Security. from the Means you possess of acquiring information you are best able to determine whether their Apprehensions are wellfounded and to judge of the Policy of my authorising our Commissioners to carry into effect the Measures provided by our Legislation.
               I also enclose a Copy of a letter from the Commissioners on this Subject dated the 30th April last.  I am with the highest Respect Your Mo. Obedient Servant
               
                  Geo. Clinton
               
            